Citation Nr: 0107013	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  95-29 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for right knee 
degenerative joint disease (DJD), post-operative 
meniscectomy, history of sprain, patellofemoral joint 
syndrome, chondromalacia patella, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from January 1972 to December 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO) that granted a temporary total 
disability evaluation based on a period of convalescence for 
right knee surgery, effective from October 31 through 
December 31, 1994; and then awarded a 10 percent disability 
evaluation for the right knee disorder effective from 
January 1, 1995.  The veteran disagreed with those 
determinations and a timely substantive appeal was filed.  

In June 1998 a personal hearing was held at the RO before the 
undersigned Board member.  

This case was before the Board in October 1998, at which time 
entitlement to extension of a temporary total disability 
evaluation for a period of convalescence beyond December 31, 
1994, pursuant to 38 C.F.R. § 4.30, was denied and the issue 
of an increased rating for the service-connected right knee 
disorder was remanded.    

A rating decision dated in September 2000 granted a 100 
percent disability evaluation for rheumatic heart disease, as 
well as special monthly compensation based on being 
housebound and basic eligibility to Dependents' Educational 
Assistance.  The rating decision denied increased ratings for 
the service-connected right clavicle fracture residuals, a 
low back disability, cervical spine disability, migraine 
headaches, left knee disability, right iliac scar, a total 
rating by reason of individual unemployability due to 
service-connected disabilities (TDIU), and special monthly 
compensation based on the need for regular aid and 
attendance.  The veteran was notified of this action in a 
letter from the RO dated in September 2000.  The record does 
not show that a notice of disagreement was filed regarding 
this rating decision.  Accordingly, the Board does not have 
jurisdiction pertinent to these matters.  38 C.F.R. § 20.200 
(2000).  


FINDINGS OF FACT

1.  The veteran's right knee disorder is manifested by X-ray 
evidence of DJD or arthritis, with some limitation of motion 
and pain on motion of the right knee.  

2. Service connection is in effect for degenerative joint 
disease and the veteran has limitation of flexion of the 
right knee that is documented to 110 degrees with additional 
functional impairment due to pain.

3.  The veteran has symptomatic residuals from removal of a 
semilunar cartilage, including instability, that is 
productive of no more than slight impairment.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for post-operative meniscectomy of the right knee, 
history of sprain, patellofemoral joint syndrome, 
chondromalacia patella have not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. § 4.71a, Diagnostic Codes 
5257-5261 (2000).

2.  The criteria for a separate 10 percent rating for 
arthritis of the right knee have been met.  38 U.S.C.A. § 
1155 (West 1991 & Supp. 1997); 38 C.F.R. § 4.71a, Diagnostic 
Code 5260; VAOPGCPREC 9-98 (August 14, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 5107(b), as 
amended by the Veterans' Claims Assistance Act of 2000 (Nov. 
10, 2000); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The RO has sought to obtain all relevant evidence, and the 
duty to assist has been fulfilled.  Id.  

Service medical records reveal that the veteran received 
treatment for an injury described as internal derangement of 
the right knee.  Subsequent to service, VA records show the 
veteran's continued complaints of knee symptoms.  In 1976, a 
VA clinical record revealed that she had full range of motion 
of both knees and that there was no evidence of instability.  
A rating decision of June 1976 granted service connection for 
right knee sprain; a noncompensable evaluation was assigned 
under Diagnostic Code (DC) 5299-5257.  Subsequent VA records 
show ongoing right knee complaints with limited evidence of 
functional impairment.  

In October 1994, arthroscopic surgery and debridement of the 
right knee were performed.  It was reported that the veteran 
had right anterior horn and meniscal horizontal cleavage 
tears.  In a December 1994 rating decision, the 
characterization of the service-connected right knee 
disability was expanded to "right knee sprain, status post 
arthroscopy for anterior horn medial meniscal horizontal 
cleavage tear and Grade I chondromalacia of the tibial 
plateau."  VA records in December 1994 and January 1995 
report treatment subsequent to the November 1994 arthroscopic 
surgery.  By January 1995, range of motion of the right knee 
was from 0 degrees of extension to 130 degrees of flexion.  
The diagnostic impression was status post-arthroscopic 
partial resection and Grade I chondromalacia.  

A VA medical examination of the joints was performed in 
November 1995.  The veteran reported continued right knee 
pain.  She reported difficulty performing stair walking which 
increased her knee pain.  The veteran also indicated that the 
right knee swelled on occasion and that the right knee had 
been unstable in the past.  The physical examination revealed 
that she favored the right leg.  There was bilateral knee 
tenderness with patellofemoral compression.  There was no 
deformity or atrophy of the right knee.  Range of motion of 
the right knee was from 0 to 130 degrees bilaterally, with 
internal and external rotation to 10 degrees bilaterally.  
There was a one-plus anterior drawer sign on the right.  It 
was reported that there was no ligamentous laxity.  A 
magnetic resonance imaging (MRI) of the right knee revealed 
findings most likely due to degenerative changes.  The 
diagnosis was status post arthroscopy for medial meniscal 
tear; and patellofemoral joint syndrome, bilateral knees.  

A personal hearing was held at the RO in January 1997.  The 
veteran testified that she had problems with "side motion" of 
her right knee.  She stated that her right knee had 
intermittent swelling, and she had problems going up and down 
stairs and walking extended distances, especially if they 
were up hill.  Her work required bending, stooping, and 
leaning, and her knees gave out very quickly.  The veteran 
testified that standing would cause knee pain, and that she 
had problems climbing or descending stairs.  The veteran 
reported that by the end of her workday as a nurse, her knee 
was swollen.  She stated that she would have locking of the 
right knee several times during a week.  The veteran 
testified that subsequent to surgery that was performed in 
October 1994, she had to keep her right knee elevated.  She 
stated that she attended physical therapy.  She testified 
that she had a hard time walking across the room. 

A VA medical examination of the joints was performed in 
February 1998.  It was reported that a knee brace had 
improved her symptoms.  She complained of constant, 
tolerable, bilateral knee pain.  She was able to climb stairs 
with alternating feet and walk a bit farther than previously.  
She experienced instability of the knees when the braces were 
not used.  The physical examination of the knees revealed 
swelling over both knees, right greater than left, and global 
tenderness over the knees on palpation.  A patellofemoral pop 
and mild crepitus were reported with range of motion of the 
knees.  McMurray's sign was negative.  Range of motion of the 
knees was 0 to 125 degrees bilaterally, with pain at the 
extremes.  There was a one-plus anterior drawer sign on the 
right knee, with no other ligamentous laxity.  The veteran 
reported that her knee pain was most severe when range of 
motion was reduced to approximately 50 percent, and weakness 
increased.  The diagnosis was status post arthroscopy with 
debridement, medial meniscus; chondromalacia patella, right 
knee; degenerative joint disease, right knee.  

A VA medical examination of the joints was performed in April 
1998.  The veteran complained of weakness and pain in both 
knees; her history of right knee locking and collapsing was 
noted.  Physical findings revealed that range of motion of 
the knees was from 0 to 135 degrees, bilaterally.  There was 
pain in both knees with movement.  After a large brace was 
removed from the right knee, there was a limp on the right.  
Patellar pain and crepitation were quite bothersome on the 
right.  There was joint line tenderness at both knees, worse 
medially.  It was indicated that ligaments were normal.  
Anterior drawer was within normal limits.  It was indicated 
that climbing steps yielded pain mostly at the patellae of 
both knees.  X-rays of both knees revealed mild degenerative 
squaring of the medial femoral condyle.  Both knees had a 
20 percent decrease in articular cartilage space in the 
medial compartment.  The diagnostic assessment was right knee 
status post arthroscopy and probable partial medial 
meniscectomy, right knee has progressed to some very early 
arthritis, continued right knee pain with slight loss of 
motion, chronic synovitis plus symptomatic patellar 
chondromalacia, plus very early degenerative arthritis.  
Patellofemoral joint syndrome was considered a similar 
diagnosis.  The examiner commented that there was a symbolic 
loss of motion which was appropriate for the subjective 
symptoms as listed, and a 30 percent decrease in the motion 
of the right knee would represent a portion of the symptoms 
at the knee.  It was also indicated that the right knee had 
increased symptoms with various activities, and a 25 percent 
decrease in the motion of the right knee was representative.  
Radiologic studies demonstrated subtle degenerative change of 
the right knee.  

A personal hearing was held at the RO by the undersigned 
Board member in June 1998.  The veteran testified that her 
right knee symptoms included swelling, an inability to walk 
long distances, intermittent knee locking and instability.  
She stated that she had a part-time job and if she stood too 
long she would have to sit down due to knee aching.  She 
stated that other than while sleeping she wore knee braces 
all of the time.  She reported that she had some sleep 
disturbance due to the knee problems.  The veteran indicated 
that she worked three days per week as a licensed practical 
nurse at an AIDS facility.  The veteran testified that right 
knee surgery had worsened her knee problems.  The veteran 
testified that, although a doctor had released her to return 
to work in December 1994, she was on light duty and was 
unable to work due to pain and restricted movement in the 
right knee.  She stated that her job was terminated and they 
gave her job away.  She stated that she began a new job in 
late summer of 1995.  The veteran testified that in January 
1995 she was seen by a physician and begun on physical 
therapy.  The veteran testified that she was on light duty at 
her job until the end of January.  The veteran testified that 
during the course of a year her knee problems were so bad 
that she was out of work 3 to 4 times per month.  

In December 1998, the VA examiner who conducted the April 
1998 examination of the veteran provided additional opinion 
and commentary.  The examiner noted that the claims file was 
available for review.  The opinion was that the veteran's 
arthritis of the right knee was related to her service-
connected disability.  With regard to "symbolic" loss of 
motion, the examiner pointed out that there was a decrease of 
flexion, with a reduction for subjective symptoms at 30 
percent; extension remained the same.  With a mathematical 
computation, that equaled 41 degrees, thereby resulting in a 
range of motion symbolically at 0 degrees of extension to 94 
degrees of flexion.  The "flare-up" percentage was 25 
percent, which equaled 34 degrees.  It was then explained 
that the flare-up motion would be 0 degrees of extension to 
101 degrees of flexion.  

VA outpatient treatment records dated in April 2000 indicate 
that the veteran continued to have fairly significant chronic 
bilateral knee pain.  Physical examination disclosed no 
effusion.  The assessment was chronic knee pain.  

A VA neurological examination in April 2000 revealed no 
atrophy.  On VA orthopedic examination at the time, the 
veteran complained of fatigability and incoordination of her 
legs due to her knee condition.  She denied any additional 
loss of motion due to pain.  Her discomfort from knee pain 
was subjectively characterized as severe at times and 
awakened her from sleep.  She complained of her knees giving 
way and that this has led to falls.  There reportedly was 
locking of the knees, swelling, fatigability, stiffness and 
50 degrees of loss of motion when the pain was most severe.  
The veteran also complained of muscle weakness.  She wore 
knee sleeves or unloading braces on her knees at all times.  
She took medication for discomfort.  The veteran was recently 
terminated from employment.  

Physical examination demonstrated that the veteran's gait was 
antalgic bilaterally.  There were mature portals over the 
right knee; no obvious deformity was noted.  There was mild 
muscle atrophy over both legs and global tenderness over the 
medial and lateral joint lines of the right knee.  There was 
moderate crepitus with range of motion of both knees.  
Extension was 0 degrees and flexion was 110 degrees.  Motor 
examination was 4/5, due to poor effort secondary to pain.  
There was a 1+ anterior drawer sign bilaterally; no other 
ligamentous laxity was noted.  The pertinent diagnoses were 
DJD, both knees; status post medial meniscectomy of the right 
knee; and patellofemoral joint syndrome, bilateral knees.  

In July 2000, VA medical treatment records indicate that the 
veteran was fitted for braces for her knees due to medical 
compartment DJD.  In August 2000, the veteran continued to be 
followed for knee pain, for which medication was prescribed.  
The pain, which was considered to be quite debilitating, 
involved both knees and other areas.  It was noted that the 
veteran had some satisfactory results with the use of a brace 
on the right knee.  Physical examination in that month 
revealed full range of motion, without crepitus, synovitis or 
effusion.  There was severe pain on any range of motion and 
diffuse nonspecific tenderness.  The assessment was no 
evidence for inflammatory arthritis or other inflammatory 
musculoskeletal process; pain and tenderness were 
nonphysiologic.    

Analysis

Disability evaluations are determined by the application of a 
schedular of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion. Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved under 38 C.F.R. § 
4.71a, Diagnostic Code 5003.  The Notes accompanying these 
Codes reflect that the ratings based on X-ray evidence alone 
are not to be combined with that for limitation of motion.

The veteran is currently in receipt of the maximum 10 percent 
disability evaluation for DJD, post-operative meniscectomy, 
history of sprain, patellofemoral joint syndrome, 
chondromalacia patella pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5259 cartilage, semilunar, removal of, 
symptomatic.  However, the Board will consider whether a 
higher rating is warranted under all available codes.  
Pursuant to Diagnostic Code 5257, a 20 percent disability 
evaluation requires moderate knee impairment, recurrent 
subluxation or lateral instability; a slight knee impairment 
warrants a 10 percent rating.  The Board concludes that the 
provisions of Diagnostic Code 5260, limitation of flexion of 
a leg, and 5261, limitation of extension of a leg, should 
also be considered. 

A review of the evidentiary data of record shows that the 
veteran has had right knee symptoms for many years.  
Subsequent to right knee surgery in late 1994, she reportedly 
has had some improvement of her right knee symptoms.  
However, the most recent clinical findings report her 
continued complaints of right knee pain, exacerbated by 
certain activities such as climbing stairs.  The RO has 
considered the veteran's right knee disorder under Diagnostic 
Code 5257, impairment of a knee, recurrent subluxation or 
lateral instability of a knee; Diagnostic Code 5260 and 5261, 
limitation of flexion and extension of a knee.  Although 
subjectively symptomatic, from an objective standpoint, the 
record reveals limited evidence of objective functional 
impairment.  However, the most recent evidence shows that 
"actual" range of motion of the right knee is from 0 to 
110 degrees, at worst, and significant instability of the 
right knee (more than slight) is not shown.  As to objective 
indicia of instability, only 1+ anterior drawer sign and no 
other evidence was present on VA examination in 2000.  The 
veteran, therefore, does not meet the necessary criteria for 
an increased disability evaluation under Diagnostic Codes 
5257, 5260, or 5261. 

Further, separate ratings are not appropriate under DC 5257 
and 5259 since both involve symptomatic knee impairment under 
their rating criteria.  That is, the same disability under 
various diagnoses is to be avoided.  Disabilities from 
injuries to the muscles, nerves, and joints of an extremity 
may overlap to a great extent, so that special rules are 
included in the appropriate bodily system for their 
evaluation.  The evaluation of the same manifestation under 
different diagnoses is to be avoided.  38 C.F.R. § 4.14 
(2000).  

It is important to note though that the clinical data of 
record reveals X-ray evidence of degenerative joint disease 
of the right knee that is associated with a medical opinion 
to the service connected right knee disorder.  Diagnostic 
Code 5259, removal of semilunar cartilage, does not 
contemplate limitation of motion, and given the findings of 
DJD, there is availability of a separate rating under 
Diagnostic Code 5003, degenerative arthritis.  OGC Prec. Op. 
No. 9-98 (Aug. 14, 1998).  See also, Esteban v. Brown, 6 Vet. 
App. 259 (1994).  The Board notes that a synonym for 
arthritis or osteoarthritis is DJD.  STEDMAN'S MEDICAL 
DICTIONARY 1267 (26th Ed. 1995).  This citation is provided 
purely for definitional purposes to aid in the Board's 
discussion.  Cf. Kirwin v. Brown 8 Vet. App. 148 (1995), 
Traut v. Brown, 6 Vet. App. 181 (1994).  Use in this manner 
does not conflict with the holding in Thurber v. Brown, 
5 Vet. App. 119 (1993).

Additionally, it is further noted that the "claimant's 
painful motion may add to the actual limitation of motion so 
as to warrant a rating under DC 5260 or DC 5261."  
VAOPGCPREC 9-98 (August 14, 1998).  In December 1998, a VA 
examiner computed the amount of loss of motion that the 
veteran had secondary to flare-ups and subjective complaints.  
At worst, the quantification of 94 degrees of flexion is not 
sufficient for a compensable rating under DC 5260.  
Similarly, even considering the percentages applied to the 
later VA examination pertinent to right knee flexion, a 
compensable rating would still not be warranted under DC 
5260.  

Nevertheless, although the veteran does not meet the 
requirements for a compensable disability evaluation for 
limitation of motion of the right knee, there is some 
limitation of motion that is objectively confirmed by 
findings to include pain on motion of the knee.  General 
Counsel in VAOGCPREC 9-98 held that a separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  See also Degmetich v. Brown, 
104 F. 3d 1328, 1331 (Fed. Cir. 1997).  In this case, the 
veteran has been shown to have arthritis "established by X-
ray findings."  Thus, the veteran is entitled to an 
additional 10 percent disability rating pursuant to 
Diagnostic Code 5003. 


ORDER

A separate 10 percent disability evaluation for degenerative 
arthritis of the right knee is granted, in addition to the 
current 10 percent evaluation for a right knee disorder, 
subject to controlling regulations governing the payment of 
monetary benefits.  



		
	M. Sabulsky
	Member, Board of Veterans' Appeals


